JUSTICE SPITZ delivered the opinion of the court: The State appeals from an order suppressing a conversation between defendant inmate and an internal affairs investigator. We affirm. The undisputed facts are these. Defendant is a prison inmate at the Pontiac Correctional Center in Pontiac, Illinois, serving a natural life sentence for offenses unrelated to this matter. On June 29, 1989, during a routine “shakedown” search of prison cells, prison officials found two knife-like instruments, commonly known as shanks, in defendant’s cell. Defendant was the sole occupant of the cell at the time the shanks were found. Prison officials immediately ticketed defendant for the possession of the shanks, and took him to a housing unit called “segregation.” Prison officials house inmates in segregation as punishment for disciplinary infractions or pending disciplinary hearings. Inmates in segregation are locked in their cells 24 hours a day; not permitted to attend classes or job assignments; permitted to shower and exercise on a limited basis, but only under the direct supervision of officers; escorted in restraints everywhere they go; and are not permitted to make telephone calls. Segregation is the most restrictive placement for an inmate. On August 1, 1989, Richard D. Irvin, an internal investigator with the Department of Corrections (DOC) at Pontiac, called defendant to his office for an “interview.” Irvin’s primary duty at Pontiac is to investigate incidents and prepare cases for prosecution. Warden Lowery had asked Irvin to “interview” defendant and sent Irvin an incident report indicating that defendant was ticketed for allegedly possessing the shanks. At the time of the interview, Irvin knew defendant was in segregation, but did not know that defendant had been placed in segregation as an administrative punishment for allegedly possessing shanks. Irvin did not learn of the reason defendant, was placed in segregation until after the interview. However, when a shank is found in a cell, at least one inmate goes to segregation. Police officers escorted defendant in restraints, including handcuffs, from his cell in segregation to Irvin’s office, which is located outside the confines of the prison setting. Irvin’s office is positioned next to several other offices and contains several chairs, a filing cabinet, and his desk. The restraints remained on defendant during the interview. No other prison personnel were in Irvin’s office at the time of the interview. Defendant could have refused to go to Irvin’s office, or to respond to Irvin’s questions during the interview. However, such a refusal is a violation of prison rules and would result in a penalty. A uniformed correctional officer, not Irvin, would have the discretion to issue defendant a ticket for refusing to cooperate. The penalty for being ticketed ranges from a verbal reprimand to several days in segregation. When defendant arrived at Irvin’s office, Irvin did not introduce himself as an official from internal affairs. However, Irvin did have a sign on the door and an identification tag on his suit which indicated he was from internal affairs. In addition, a nameplate on the desk read “Chief Irvin.” Irvin was formerly the chief of police in Dwight, Illinois. Irvin did not give defendant Miranda warnings prior to the interview. (Miranda v. Arizona (1966), 384 U.S. 436, 16 L. Ed. 2d 694, 86 S. Ct. 1602.) In fact, upon orders from the State’s Attorney of Livingston County, Irvin and the other investigators at Pontiac do not give Miranda warnings in interviews with inmates alleged to have possessed shanks. This policy evolved after an inmate, Brian Nelson, successfully mounted a necessity defense to a charge of possession of a weapon in DOC. Miranda warnings are given before questioning in other types of cases, however, such as when one inmate stabs another with a shank. The reason for not giving Miranda warnings prior to interviews with inmates alleged to have possessed shanks is the belief that the inmates would become “terrorized” and not talk about their safety concerns. Irvin had given Miranda warnings to inmates hundreds of times in the past and only a few of these inmates had responded to questioning. There are two reasons why prison officials conduct interviews with inmates alleged to have possessed shanks: (1) for internal institutional security, and (2) to prepare for an actual, potential criminal case. Irvin wanted to know if defendant feared for his own safety and whether defendant would claim to have a necessity defense. To obtain this information from the inmates, the State’s Attorney’s office had prepared a series of questions concerning the necessity of possessing a shank. If an inmate reveals no necessity during the interview, the information is used to negate the possibility of the inmate asserting a necessity defense if charges are subsequently filed. Prison officials apparently only became concerned with the inmates’ (apprehensions concerning their) safety after inmate Nelson successfully used the affirmative defense of necessity at his trial for possessing a weapon in prison. The interviews were not conducted until after Nelson staged his successful defense. A few inmates actually do benefit from the interview, as not all shank possession cases are prosecuted. The Department of Corrections and State’s Attorney decide which cases to prosecute. There have been some cases where inmates possessing shanks are not prosecuted because they informed internal affairs of fears for their lives. During the interview, defendant did not specifically mention a necessity defense. However, defendant did make various statements indicating he would be inclined to possess a weapon because he saw a friend stabbed at another prison. On October 2, 1989, the State filed an indictment against defendant alleging the unlawful possession of weapons by a person confined in a facility of the Illinois DOC in violation of section 24 — 1.1(b) of the Criminal Code of 1961 (Code) (Ill. Rev. Stat. 1989, ch. 38, par. 24— 1.1(b)). The charge under section 24 — 1.1(b) is a Class 1 felony, carrying a potential prison term of 4 to 15 years, or an extended term of 15 to 30 years. (Ill. Rev. Stat. 1989, ch. 38, pars. 24 — 1.1(d), 1005 — 8— 1(a)(4), 1005 — 8—2(a)(3).) The State later filed a second charge against defendant alleging the possession of a weapon by a convicted felon in violation of section 24 — 1.1(a) of the Code. This second charge is a Class 3 felony, carrying a potential prison term of 2 to 5 years, or an extended term of 5 to 10 years. Ill. Rev. Stat. 1989, ch. 38, pars. 24— 1.1(a), (d), 1005-8-1(a)(6), 1005-8-2(a)(5). On December 18, 1989, defense counsel filed a motion to suppress defendant’s statements made to Irvin during the August 1, 1989, interview. A hearing was held on January 24, 1990, at which Irvin was the sole witness. Irvin’s testimony provided the basic facts. The court granted defendant’s motion to suppress, but allowed the statements to be used for impeachment purposes. In an extensive written order, the court concluded: “10. Although defendant had not been charged with the offense of Unlawful Possession of Weapon by Person in the Custody of the Department of Corrections at the time of his ‘interview’ on August 1, 1989, there appears to be no question that it was the intention of the Illinois Department of Corrections to pursue criminal charges by attempting to obtain an indictment. 11. Although the People take the position that Miranda is not required unless a prison inmate has been formally charged with an offense, this court finds that in circumstances where a prison inmate has been identified by prison officials as a primary suspect and an investigation has focused upon that individual for an offense occurring within the prison that they are obligated to give to that inmate Miranda warnings before questioning him about the specific offense in question. The court rejects the People’s position that the choice is to never Mirandize uncharged inmates or to constantly Mirandize every inmate any prison official ever talks to for any purpose. Once a prison investigation has focused on an inmate for [a] specific offense, that inmate should receive Miranda warnings. This is in recognition of the fact that a prison inmate, unlike someone who is not incarcerated, has no real choice as to whether to be subjected to questioning even if he refused to answer. He literally is not free to go ‘home’ unless he can persuade prison officials to terminate an interview and permit him to return to his cell which many inmates describe as their ‘house.’ ” The court also noted that although defendant was physically restrained when brought to Irvin’s office, no threats or physical coercion was used to obtain any statement from defendant, and the specific location of the questioning was a comparatively nonthreatening environment. The court found no just reason to delay enforcement or appeal of the suppression order, and the State filed a timely notice of appeal. On appeal, the State argues that the trial court erred in suppressing statements defendant made to Irvin during the interview mfthe absence of Miranda warnings. The State believes the court erred by applying a per se rule requiring Miranda warnings anytime such a prisoner is questioned by a prison official. Defendant responds that the trial court did not err in suppressing his statements because, in view of the totality of the circumstances, Miranda warnings were required.  The United States Supreme Court in Miranda held that when an individual is subjected to police interrogation while in custody, he must be clearly advised of certain rights pertaining to his fifth amendment right against self-incrimination. An individual subjected to “custodial interrogation” must be warned “that he has the right to remain silent, that anything he says can be used against him in a court of law, that he has the right to the presence of an attorney, and that if he cannot afford an attorney one will be appointed for him prior to any questioning, if he so desires.” (Miranda, 384 U.S. at 479, 16 L. Ed. 2d at 726, 86 S. Ct. at 1630.) The Miranda Court was concerned with the coerciveness inherent in situations where suspects are cut off from the outside world and surrounded by antagonistic forces in a police-dominated atmosphere. “(‘The “principal psychological factor contributing to a successful interrogation is privacy — being alone with the person under interrogation)” ’ ***.” (Emphasis in original.) (Illinois v. Perkins (1990), 496 U.S. 292, 296, 110 L. Ed. 2d 243, 251, 110 S. Ct. 2394, 2397, quoting Miranda, 384 U.S. at 449, 16 L. Ed. 2d at 709, 86 S. Ct. at 1615, quoting Inbau & Reid, Criminal Interrogation and Confessions 1 (1962).).The Miranda Court believed that unless such warnings were given to dispel the compulsion inherent in custodial surroundings, no statement obtained from a defendant could truly be the product of his free choice. (Miranda, 384 U.S. at 458, 16 L. Ed. 2d at 714, 86 S. Ct. at 1619.) Absent waiver, statements obtained from an individual subjected to custodial interrogation by police without first being given Miranda warnings are not admissible into evidence. A literal reading of Miranda’s “custodial interrogation” suggests that a prisoner questioned by a prison official would always be entitled to Miranda warnings prior to the interrogation. This is because such a prisoner is literally in custody and subject to interrogation. The Court stated in Miranda: “To summarize, we hold that when an individual is taken into custody or otherwise deprived of his freedom by the authorities in any significant way and is subjected to questioning, the privilege against self-incrimination is jeopardized.” Miranda, 384 U.S. at 478,16 L. Ed. 2d at 726, 86 S. Ct. at 1630. The Supreme Court later indicated that it might give effect to a literal interpretation of Miranda’s “custodial interrogation.” (Mathis v. United States (1968), 391 U.S. 1, 20 L. Ed. 2d 381, 88 S. Ct. 1503.) In Mathis, the defendant was in prison for a previous offense when questioned by Internal Revenue Service (IRS) officials about his tax returns. The IRS investigator did not give the defendant Miranda warnings prior to the questioning, and the defendant sought to exclude incriminating statements from evidence. The trial court admitted the evidence, and the defendant was convicted. On appeal, the defendant in Mathis argued that Miranda applied to his situation. The government argued that the case fell outside of Miranda because (1) the questions were asked as part of a routine tax investigation where no criminal proceedings might ever be brought; and (2) the defendant was in jail for a separate offense and had not been brought to jail by the officers questioning him. The Supreme Court rejected the government’s arguments, stating, “These differences are too minor and shadowy to justify a departure from the well-considered conclusions of Miranda with reference to warnings to be given to a person held in custody.” (Mathis, 391 U.S. at 4, 20 L. Ed. 2d at 384, 88 S. Ct. at 1504-05.) The Court noted that although routine questioning by the IRS may be initiated for the purpose of a civil action rather than criminal prosecution, it also frequently leads to criminal charges, as it did here. The Court concluded by finding nothing in Miranda to call for curtailment of the warnings to individuals under interrogation based upon the reason for custody. This literal interpretation of Miranda’s custodial interrogation in prison settings has not been adopted by subsequent- Federal appellate decisions, which have interpreted Mathis to mean only that one need not be in custody for the matter to which the questioning relates for Miranda to apply. (See Cervantes v. Walker (9th Cir. 1978), 589 F.2d 424; United States v. Scalf (10th Cir. 1984), 725 F.2d 1272; United States v. Conley (4th Cir. 1985), 779 F.2d 970; Leviston v. Black (8th Cir. 1988), 843 F.2d 302, cert, denied (1988), 488 U.S. 865, 102 L. Ed. 2d 138, 109 S. Ct. 168; United States v. Willoughby (2d Cir. 1988), 860 F.2d 15, cert, denied (1989), 488 U.S. 1033, 102 L. Ed. 2d 978, 109 S. Ct. 846.) This literal interpretation may also have been rejected in dicta in the recent United States Supreme Court opinion in Perkins, which stated: “(The bare fact of custody [being imprisoned] may not in every instance require a warning even when the suspect is aware that he is speaking to an official, but we do not have occasion to explore that issue here.)” (Perkins, 496 U.S. at 299, 110 L. Ed. 2d at 252, 110 S. Ct. at 2398.) However, by indicating that Miranda warnings might not be required in every instance when an inmate suspect knows he is speaking to an official, the Court necessarily implied that Miranda warnings would be required in some of these situations. The Federal appellate decisions discussing Miranda warnings in prison settings agree that while Miranda may apply to one who is in custody for an offense unrelated to the interrogation (e.g., Mathis, 391 U.S. 1, 20 L. Ed. 2d 381, 88 S. Ct. 1503), incarceration does not by itself render an interrogation custodial. {Cervantes, 589 E2d at 427.) Further, Miranda warnings were not meant “to hamper the traditional function of police officers in investigating crime”; there is a difference between custodial interrogation, requiring Miranda warnings, and on-the-scene questioning, not requiring such warnings. {Miranda, 384 U.S. at 477, 16 L. Ed. 2d at 725, 86 S. Ct. at 1629.) These decisions also recognize the fact that a prison inmate is not in the same position as a person previously at liberty who is subsequently taken into custody. To afford a prisoner Miranda warnings before every type of questioning would lead “to the illogical position of providing greater protection for a prisoner than to his nonimprisoned counterpart.” {Cervantes, 589 F.2d at 427.) Therefore, instead of focusing on the restrictions an inmate necessarily incurs, Federal appellate courts have determined whether “custody” for Miranda purposes exists by focusing on any further limitations placed on the prisoner. {Cervantes, 589 F.2d at 424.) In determining whether further limitations have been placed on defendants, courts must consider the totality of the circumstances, including the individual’s “ ‘freedom to leave the scene and the purpose, place and length’ of the questioning.” {Leviston, 843 F.2d at 304, quoting United States v. Helmel (8th Cir. 1985), 769 F.2d 1306, 1320.) The relevant inquiry, using an objective standard, is whether a reasonable man in the suspect’s position would have understood himself to be in custody. (Leviston, 843 F.2d at 304, citing Berkemer v. McCarty (1984), 468 U.S. 420, 442 & n.35, 82 L. Ed. 2d 317, 336 & n.35, 104 S. Ct. 3138, 3151 & n.35.) The Miranda doctrine will be enforced strictly in those situations in which Miranda concerns are implicated. Willoughby, 860 F.2d at 23. A brief review of the facts of several of these Federal decisions on custodial interrogation in a prison setting is helpful in this analysis. In Cervantes, a sheriff’s deputy moved defendant inmate from one jail céll to another after the defendant was involved in a fight. The deputy directed the defendant to gather his belongings and took defendant to the jail library so the shift commander could talk to the defendant before the move. The defendant left his belongings outside the library, and the deputy searched the belongings according to standard jail procedure. Upon finding a small matchbox containing a green odorless substance, the deputy went into the library and asked the defendant what it was. The defendant replied, “That’s grass, man.” {Cervantes, 589 F.2d at 427.) The deputy then arrested the defendant. The issue' on appeal in Cervantes was whether the deputy’s questioning constituted custodial interrogation requiring Miranda warnings. The Cervantes court held that the defendant was not subjected to custodial interrogation and that Miranda did not apply. The reason for the court’s decision was that the deputy’s questioning of the defendant was on-the-scene questioning, a situation not requiring Miranda warnings, rather than a custodial interrogation. The court emphasized that the questioning took place in the prison library and appeared to have been a spontaneous reaction to the discovery. In Scalf, the defendant was in segregation for a previous offense. On the morning of the incident in question, the defendant left his cell in segregation and attacked another inmate with two handmade knives. Immediately after the incident, an officer locked all inmates in their cells. A security officer joined the first officer in segregation and was told that the defendant stabbed another inmate. The security officer asked the defendant “ ‘what was going on, what the problem was.’ ” {Scalf 725 F.2d at 1273.) The defendant told the security officer he did not want to have any problems with the officers and that he did “ ‘not like that nigger [the stabbed inmate].’ ” {Scalf, 725 F.2d at 1273.) The defendant also told the security officer, in response to the question of where the knives were, that he had thrown two knives out a window. This was not true, however, as officers later found the two knives in the defendant’s commode. On appeal, the issue in Scalf was whether the defendant was entitled to Miranda warnings. The appellate court held that such warnings were not required in this instance. The court emphasized the facts that the officer who questioned the defendant was a security guard, and not an investigation or interrogation officer, and that the defendant was not in custody or under arrest for this incident, but was simply in his cell. Thus, the questioning did not give rise to “interrogation” under Miranda. The court found this to be on-the-scene questioning, as in Cervantes. Prison officials did not deprive defendant of his relative freedom or question him in a coercive environment. In Conley, an inmate was fatally stabbed at breakfast and a prison official discovered the defendant inmate wearing an Ace bandage on his wrist covering a wound. Prison officials escorted the defendant to a conference room in the prison “control room” to await transfer to the infirmary for medical treatment. The defendant discussed the assault with corrections officers in the conference room before and after the treatment. Prior to the treatment, two corrections officers asked the defendant how he was injured. The defendant told the officers that two inmates attacked the victim and he was stabbed while helping the victim. After the treatment, one of the officers asked the defendant if he was “ ‘up to [his] same old shit again.’ ” (Conley, 779 F.2d at 971.) The defendant replied that the victim and he were “ ‘cool,’ ” meaning they were friends, but that the victim had a bad attitude. (Conley, 779 F.2d at 971.) When questioned about the identity of the attackers, the defendant claimed ignorance because the attackers had worn ski masks. On appeal, the defendant argued he was “in custody” at all times during the conversations with prison officials and his statements should be suppressed because the officials did not administer Miranda warnings prior to the conversation. Relying on Cervantes, the Conley court found Miranda inapplicable in this situation because the defendant was not in custody for Miranda purposes. The court noted that the defendant was taken to the conference room to await medical treatment, not for interrogation. And, although the defendant was handcuffed, this was normal procedure for transferring an inmate to the infirmary. The court finally noted that both officers were on very friendly terms with the defendant, and they questioned defendant as a witness to the assault, not as a suspect. The court concluded that the defendant’s freedom of movement could not be characterized as more restricted than that of other prisoners transferred to the infirmary. Conley, 779 F.2d at 974. In Leviston, the defendant inmate contacted an officer of the Omaha police department to give him information regarding a robbery. The defendant met with the officer and gave him the information. The officer discovered the information had no basis and informed defendant of this in a second interview. The defendant then implicated himself in the robbery, and the officer gave the defendant Miranda warnings. Upon conviction, defendant appealed, arguing that the incriminating statements he gave the officer should be suppressed because they were not preceded by Miranda warnings. The appellate court disagreed and found Miranda inapplicable in this situation because the defendant initiated the police inquiry, and both interviews arose out of the defendant’s desire to speak about the robbery. Moreover, the defendant voluntarily went to the prison interview room on both occasions to speak with the officer and was free to end the conversation and leave at any time. The appellate court concluded that the defendant could not reasonably have believed he was in custody with respect to'the robbery during either interview. In Willoughby, defendant inmate sent for his girlfriend and made incriminating statements to her while awaiting trial. The inmate’s girlfriend was an informant, and the trial court admitted the incriminating statements into evidence at the defendant’s trial. After conviction, the defendant argued on appeal that the trial court should have suppressed the incriminating statements because he was not given Miranda warnings prior to making the statements. The appellate court disagreed and found Miranda inapplicable because the statements were voluntary. The defendant could have terminated the conversation with his girlfriend at any time. Finally, in Perkins, the State placed an undercover agent in the cell of the defendant, who was then incarcerated on charges unrelated to the subject of the agent’s investigation. The defendant made statements incriminating himself in the crime the agent was investigating. The trial court suppressed the defendant’s incriminating statements and the State appealed. On appeal, the defendant argued the statements were inadmissible because the agent did not give him Miranda warnings prior to making the statements. The United States Supreme Court disagreed and held that the essential ingredients for Miranda to apply, a police-dominated atmosphere and compulsion, are not present when an incarcerated person speaks freely to someone he believes to be a fellow inmate. Perkins, 496 U.S. at 298, 110 L. Ed. 2d at 252, 110 S. Ct. at 2398.  The State first argues that defendant was not “in custody” for Miranda purposes when he spoke to Irvin and relies on the Federal appellate cases which conclude there must be an added imposition on freedom of a prisoner’s movement for Miranda warnings to be required in a prison setting. Defendant was brought from segregation to what the State describes as “the more relaxed setting of a prison official’s office.” The State argues that (1) although defendant was in segregation, no formal charges were pending; (2) defendant was free not to go to Irvin’s office and free not to answer any questions; (3) defendant was not unaccustomed to the environment; and (4) no additional limitations of freedom were placed on defendant so as to subject him to the will of his interrogator. The State believes that to argue defendant was “in custody” for Miranda purposes would elevate the rights of the inmate above those of the average citizen and substantially curtail the ability of the State to effectively maintain and safeguard the prison setting. The State also believes it is virtually impossible to distinguish this type of conversation from any other which may take place on a casual basis between prison officials and inmates generally. We disagree with the State and hold that defendant was “in custody” for Miranda purposes. The State ignores the fact that defendant had been administratively charged with possessing the shanks and had been in segregation as a result. Although no formal charges were pending, the trial court found DOC intended to pursue charges by attempting to obtain an indictment. In this regard, the instant case is very similar to Mathis. Next, defendant was not free to refuse to go to Irvin’s office, or refuse to answer Irvin’s questions. Prison guards could have ticketed defendant for such refusals. Further, there is no evidence that defendant was ever in Irvin’s office before the interview. It thus cannot be said that defendant was “not unaccustomed” to the environment. Finally, there were additional limitations on defendant’s freedom. Defendant was placed in segregation because of the alleged possession of the shanks and was escorted in restraints to Irvin’s office. These restraints remained on defendant throughout the interview. Although it was standard procedure for an inmate in segregation to wear restraints, defendant was in segregation because of the alleged possession of shanks.  The State next argues there was no “interrogation” for Miranda purposes. Again, we disagree. The State argues that although Irvin asked questions addressing peripheral issues in a general nature, Irvin asked no questions concerning defendant’s guilt or innocence. The State ignores the fact that an admitted purpose of the “interview” was to elicit information concerning a necessity defense for an actual potential criminal case against defendant. It cannot be said that the interview was not an interrogation for Miranda purposes.  The State concludes by arguing that the trial court apparently applied a per se rule to the effect that an inmate who is subject to questioning is automatically in custody and therefore entitled to Miranda warnings without undertaking to inquire whether any of the circumstances surrounding the custody and interrogation in cases of this kind provide reason for application of Miranda. The State believes that such a per se rule would deprive law-enforcement officers and prison administrators of their ability to conduct such informal questioning free of the constraints of Miranda procedures. The State misinterprets the trial court’s ruling, which was “that in circumstances where a prison inmate has been identified by prison officials as a primary suspect and an investigation has focused upon that individual for an offense occurring within the prison, that they are obligated to give to that inmate Miranda warnings before questioning him about the specific offense in question.” Although the approach espoused by the trial court was in error (the United States Supreme Court expressly rejected the “focus” approach in Beckwith v. United States (1976), 425 U.S. 341, 48 L. Ed. 2d 1, 96 S. Ct. 1612), the trial court did not use the general per se rule described by the State in its brief. We conclude that while the trial court’s order granting defendant’s motion to suppress was based upon an erroneous approach, the result reached was nevertheless correct. Under the totality of circumstances, defendant was entitled to Miranda warnings prior to Irvin’s “interview.” Unlike the Federal decisions cited finding Miranda inapplicable in certain situations, the questioning of defendant here was not on the scene or spontaneous. Also, Irvin did not interview defendant in his prison cell, or in an open place, but in Irvin’s office. Moreover, Irvin was an investigator, not a security guard, and defendant knew he was talking to an investigator. Finally, Irvin questioned defendant as a suspect, not as a witness, and defendant was not free to end the interview at any time. This case is very similar to the Mathis case, but with the added restrictions of being placed in segregation and being interviewed in restraints. Using an objective standard, a reasonable man in defendant’s position would have believed himself to be “in custody” with respect to the allegations concerning the possession of the shanks. Defendant was also “interrogated” for Miranda purposes. Accordingly, the trial court is affirmed. Affirmed. McCullough, j., concurs.